Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00108-CR

                                        IN RE John Michael POPE

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: March 6, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se “Writ of Mandamus Compelling District Court to Act on Filed

Motions and Set for Trial,” in which he complains the trial court has failed to rule on his pro se

motions, including a motion for speedy trial. Relator is represented by trial counsel below;

therefore, he is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s pro se petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

Do not publish

1
  This proceeding arises out of Cause No. 2018CR12867, styled The State of Texas v. John Michael Pope, Jr., pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.